DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 been entered.

Response to Amendment
The amendment of 03/24/2022 has been entered.
Disposition of claims: 
Claims 6-7 have been cancelled.
Claims 1-5 and 8-20 are pending. 
Claims 1 and 11 have been amended.
The amendments to claim 1 have overcome the rejections of claims 1-5 and 8-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1 and 11 have overcome: 
the rejections of claims 1-5, 8-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred, hereafter Oshiyama) in view of Ma et al. (US 2013/0032785 A1, hereafter Ma),  Inoue et al. (US 2013/0088144 A1, hereafter Inoue), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200, hereafter Han), 
the rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred) in view of Ma et al. (US 2013/0032785 A1),  Inoue et al. (US 2013/0088144 A1), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-16, and 18-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1, hereafter Adamovich).
the rejections of claims 1-5, 8-10, 12-16, and 19-20 under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1, hereafter Sugino) in view of Inoue et al. (US 2013/0088144 A1), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200).
the rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-10, 12-16, and 19-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1), and 
the rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-10, 12-16, and 19-20 above, and further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the paragraphs under “Rejection of Claims Under 35 U.S.C. § 103” of pages 30-32 of the reply filed 03/24/2022 regarding the rejections of claims 1-5, 8-16, and 18-20 under 35 U.S.C. 103 over Oshiyama/Ma/Han, and the rejections of claim 17 under 35 U.S.C. 103 over Oshiyama/Ma/Inoue/Han/Adamovich set forth in the Office Action of 01/28/2022 have been considered. 
Applicant argues that the cited references do not disclose, teach, or suggest the limitation of the amended claim 1.
Those rejections have been withdrawn.
While the Organometallic compound of Oshiyama as modified by Ma, Inoue, and Han (see the structure in paragraph 57 of page 12 of the previous Office Action) does not read on the limitation of the amended claim 1, the general formula disclosed by Oshiyama encompasses a heteroleptic complex comprising the ligand of Formulas 2-2 with Formula 2C and an ancillary ligand. A new ground of rejection is applied to reject claim 11. 
Furthermore, the general formula of Oshiyama encompasses a phenyltriazole complex with Formula 2C which reads on Applicant’s Formula 2-4. Oshiyama exemplifies a phenyltriazole complex (Compound 3-7 in [077]). New grounds of rejections are applied to reject at least claim 1.
Applicant’s arguments see the paragraphs under “Rejection of Claims Under 35 U.S.C. § 103” of pages 32-33 of the reply filed 03/24/2022 regarding the rejections of the rejections of claims 1-5, 8-10, 12-16, and 19-20 under 35 U.S.C. 103 over Sugino/Inoue/Han, the rejections of claim 17 under 35 U.S.C. 103 over Sugino/Inoue/Han/Adamovich, the rejections of claim 18 under 35 U.S.C. 103 over Sugino/Inoue/Han/Seo set forth in the Office Action of 01/28/2022 have been considered.
Applicant argues that claim 1 would not have been obvious over Sugino, Inoue, Han, Adamovich, and Seo.
Those rejections have been withdrawn. 
Applicant added a proviso in the amended claim to exclude a carbazole group at the position corresponding to R3 of Formulas 2-1 and 2-2. However, the general formula of Sugino allows an amino group at the position corresponding to R3 of Applicant’s Formula 2-2. The amino group can read on Applicant’s Formula 2C. New grounds of rejections are applied. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred, hereafter Oshiyama) in view of Ma et al. (US 2013/0032785 A1, hereafter Ma),  Inoue et al. (US 2013/0088144 A1, hereafter Inoue), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200, hereafter Han).
Regarding claim 11, Oshiyama discloses an organometallic compound comprising a structure of formula (1) ([022]-[024]) and an exemplary compound (Compound 1-3 in [071]-[072]), respectively, as shown below.

    PNG
    media_image1.png
    287
    506
    media_image1.png
    Greyscale

In the formula (1) of Oshiyama, Z11 can be an aromatic hydrocarbon ring; R11, R12, R13 can be hydrogen or a substituent; and M11 is a group 8 to 10 metal ([024]). Oshiyama 
The Compound 1-3 of Oshiyama has hydrogen at the position corresponding to R12 of formula (1) (corresponding to R2 of Applicant’s Formula 2-2), which does not read on the limitation of the compounds of claim 11; however, Oshiyama does teach that R12 can be a methyl group ([046]).
Ma discloses Ir based organometallic compound used as the emitter of an organic light emitting device (Abstract).
Ma teaches that addition of a bulky substituent to the ligand of an organometallic compound prevents aggregation and self-quenching in the compound providing higher device efficiency ([057]-[058]). Ma further teaches an alkyl substituent can be the bulky group ([058]). Ma teaches that an alkyl substituent can be useful for tuning the evaporation temperature, solubility, energy levels, device efficiency, and narrowness of the emission spectrum of the compound ([058]).
Ma exemplifies a methyl group as the alkyl substituent of an Ir based organometallic compound (see Compounds 17-24 in [075]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama by substituting a methyl group at R12 position, as taught by Oshiyama and Ma.
The motivation of doing so would provide the organometallic compound with higher device efficiency by preventing aggregation, and tunability of the evaporation temperature, solubility, energy levels, and narrowness of the emission spectrum, based on teaching of Ma.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a methyl group are known substituents at R12 of the formula (1) of Oshiyama. The substitution of hydrogen with a methyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The methyl group is one of exemplified substituents at the R12 position of the formula (1) of Oshiyama; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures and materials to be used to make an organic light-emitting device.
The resultant compound does not comprise a substituent of Applicant’s Formula 2C at the position corresponding to R11 of formula (1) of Oshiyama. However, Oshiyama does teaches that a carbazolyl group can be the substituent at R11 position of formula (1) of Oshiyama ([046]).
Inoue teaches that an Ir-based organometallic compound wherein a carbazole group is bonded to the nitrogen-containing aromatic ring of the ligand of the organometallic compound influences the HOMO energy level and provides with electrical stability as an organic light-emitting device material ([040]).
Furthermore, Han teaches a carbazole substituent on an Ir-based organometallic compound provides improved hole transporting ability, bathochromic shift of emission peaks due to the conjugation extension, contribution to the HOMO of the compound. Han further teaches that with modified energy level matching between host and the carbazole substituted compounds, the carrier injection and transportation can be tuned for balance, giving rise to high EQE (page 1194, column 2, last paragraph through page 1195, column 1, paragraph 2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama as modified by Ma by substituting a carbazole group at the position corresponding to R11 of formula (1) of Oshiyama, as taught by Oshiyama, Inoue, and Han.
The motivation of doing so would provide the organometallic compound with electrical stability as an organic light-emitting device material, based on teaching of Inoue and provide with improved hole transporting ability and tunability of energy level, carrier injection and transportation to give rise to high EQE, based on teaching of Han.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a carbazole group are known substituents at R11 of the formula (1) of Oshiyama. The substitution of hydrogen with a carbazole group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The carbazole group is one of exemplified substituents at the R11 position of the formula (1) of Oshiyama; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The modification provides the Compound of Oshiyama as modified by Ma, Inoue, and Han which has identical structure as Applicant’s Compound 41, 
    PNG
    media_image2.png
    228
    408
    media_image2.png
    Greyscale
.

Claims 1-5, 8-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200).
Regarding claims 1-5, 8-10, 13-15, and 19, Oshiyama discloses an organometallic compound comprising a structure of formula (3) ([027]-[028]) and an exemplary compound (Compound 3-7 in [077]), respectively, as shown below.

    PNG
    media_image3.png
    286
    469
    media_image3.png
    Greyscale

In the formula (3) of Oshiyama, Z31 can be an aromatic hydrocarbon ring; X31, X32, and X33 can be carbon or nitrogen atoms, respectively which can have a substituent, but at least two are nitrogen atom; and M31 is a group 8 to 10 metal ([028]). 
Oshiyama further discloses an organic light-emitting device (“Example 3” in [228]-[236]; “OLED3-5” in Table 3) comprising a first electrode (ITO as an anode), a hole transport region (m-MTDATXA as a hole transport layer), an emission layer (Compound 3-7 as a dopant and H1 of Oshiyama as a host), an electron transport region (BCP layer as a hole blocking layer), and a second electrode (Al as a cathode).
Oshiyama teaches that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). Oshiyama exemplifies an organic light emitting device (“Example 19” in [303], [Table 7]), wherein the organometallic compound of Oshiyama is used as the hole blocking layer material of the an organic light emitting device.
Oshiyama further teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a plurality of pixels” in [165]-[166] and Fig. 1; “schematic diagram of pixels” in [175]-[177] and Fig. 3), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 3) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 3).
The Compound 3-7 of Oshiyama does not have a substituent represented by Applicant’s Formula 2C. However, Oshiyama does teach that the carbon atom at the position corresponding to X31 of formula (3) of Oshiyama can have a substituent ([028]). Oshiyama further teaches that a carbazolyl group can be the substituent at the position corresponding to R11 of formula (1) ([046]) and the substituent R11 of formula (1) is equivalent to the substituent of the carbon at X31 of formula (3) ([056]). That is, Oshiyama does teach that the carbon atom of Compound 3-1 of Oshiyama at the position corresponding to X31 of formula (3) can be substituted by a carbazole group.
Inoue teaches that an Ir-based organometallic compound wherein a carbazole group is bonded to the nitrogen-containing aromatic ring of the ligand of the organometallic compound influences the HOMO energy level and provides with electrical stability as an organic light-emitting device material ([040]).
Furthermore, Han teaches a carbazole substituent on an Ir-based organometallic compound provides improved hole transporting ability, bathochromic shift of emission peaks due to the conjugation extension, contribution to the HOMO of the compound. Han further teaches that with modified energy level matching between host and the carbazole substituted compounds, the carrier injection and transportation can be tuned for balance, giving rise to high EQE (page 1194, column 2, last paragraph through page 1195, column 1, paragraph 2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic Compound 3-7 of Oshiyama by substituting the hydrogen atom at the position corresponding to R3 of Applicant’s Formula 2-4 with a carbazole group, as taught by Oshiyama, Inoue, and Han.
The motivation of doing so would provide the organometallic compound with electrical stability as an organic light-emitting device material, based on teaching of Inoue and provide with improved hole transporting ability and tunability of energy level, carrier injection and transportation to give rise to high EQE, based on teaching of Han.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a carbazole group are known substituents at the position corresponding to R3 of Applicant’s Formula 2-4. The substitution of hydrogen with a carbazole group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The carbazole group is one of exemplified substituents at the position corresponding to R3 of Applicant’s Formula 2-4. The selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The modification provides the Compound of Oshiyama as modified by Inoue and Han.

    PNG
    media_image4.png
    315
    734
    media_image4.png
    Greyscale

The resultant compound has identical structure as Applicant’s Formula I of claim 1, wherein M is a transition metal (iridium); L1 is Formula 2-4; n1 is 2; L2 is non-carbene ligand (acetylacetone); n2 is 1; the sum of n1 and n2 is 3; ring A1 is a C4-C60 carbocyclic group (phenyl); R1 is a substituted C6-C60 aryl group (dimethylphenyl); R3 is Formula 2C; provided that when X1 in Formula 2-1 is N, R3 is not carbazole, and provided that in Formula 2-2, R3 is not carbazole; L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); two groups selected from Q41 to Q43 in Formula 2C are optionally linked to form an unsubstituted C1-C60 heterocyclic group (carbazole); a11 and b11 are 1; and a4 is 4, meeting all the limitations of claim 1-5 and 8.
The resultant compound has identical structure as Applicant’s Formula 3-1 of claims 9-10, wherein Y11 is O; Y12 is O; T11 is *=C(R11)-C(R12)=C(R13)-*, R11 to R17 are the same as described in connection with R4 of claim 1 (R12 is hydrogen; and R11 and R13 are each a substituted or unsubstituted C1-C60 alkyl group (methyl)), meeting all the limitations of claim 9-10.
The modification also provides the organic light-emitting device of Oshiyama as modified by Inoue and Han comprising a first electrode (ITO as an anode), a hole transport region (m-MTDATXA as hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue and Han as a dopant and Compound H1 of Oshiyama as a host, an electron transport region (BCP as hole blocking layer), and a second electrode (Al as a cathode), wherein the hole transport region, the emission layer, and the electron transport region are an organic layer; and the compound m-MTDATXA (See the structure in [193] of Oshiyama) is an arylamine-containing compound, meeting all the limitations of claims 13-15 and 19.
Regarding claims 12 and 16, the organometallic compound and the organic light emitting device of Oshiyama as modified by Inoue and Han read on all the limitations of claims 1-5, 8-10, 13-15, and 19, as outlined above.
The organometallic compound of Oshiyama as modified by Inoue and Han reads on the claim limitation above but fails to teach that the compound emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less (claim 12); and the compound acts as a phosphorescent dopant (claim 16).
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Inoue and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a phosphorescent dopant.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([124]) discloses that the organometallic compound represented by Formula 1 may emit blue light having an emission wavelength of about 440 nm to about 495 nm.
The instant specification ([125]) discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The instant specification ([139], [141], [258]) discloses that the organometallic compound of the invention represented by Applicant’s Formula 1 and used in the emission layer of an organic light emitting device acts as a phosphorescent dopant. Furthermore, Oshiyama teaches that an iridium compound used in organic light emitting device is a phosphorescent dopant ([091]-[092]).
The organometallic compound of Oshiyama as modified by Inoue and Han has identical structure as the Applicant’s Formula 1, as outlined above. The organometallic compound of Oshiyama as modified by Inoue and Han reads on all the features of Applicant’s specific embodiments described at least in paragraphs [082] and [087]-[119].
Therefore, the organometallic compound of Oshiyama as modified by Inoue and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the organometallic compound of Oshiyama as modified by Inoue and Han acts as a phosphorescent dopant in the organic light emitting device of Oshiyama as modified by Inoue and Han, meeting all the limitation of claims 12 and 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organometallic compound and the organic light emitting device of Oshiyama as modified by Inoue and Han are provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13-14 and 18, the organometallic compound of Oshiyama as modified by Inoue and Han reads on all the features of claim 1, as outlined above.
Oshiyama does not disclose a specific organic light-emitting device comprising a hole blocking layer wherein the hole blocking layer comprises the organometallic compound of Oshiyama as modified by Inoue and Han.
However, Oshiyama does teach that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). 
Oshiyama exemplifies an organic light emitting device (OLED7-2 in [303], Table 7, and [195]-[201]) comprising a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer, an electron transport region comprising a hole blocking layer (Compound 1-13), and a second electrode (Al as a cathode), wherein the electron transport region is an organic layer.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama as modified by Inoue and Han by incorporating the compound in the hole blocking layer of the organic light-emitting device of Oshiyama as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole blocking layer materials of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer, an electron transport region comprising a hole blocking layer (the Organometallic compound of Oshiyama as modified by Inoue and Han), and a second electrode (Al as a cathode), wherein the electron transport region is an organic layer, meeting all the limitations of claims 13-14 and 18.
Regarding claim 20, the organometallic compound and the organic light emitting device of Oshiyama as modified by Inoue and Han read on all the limitations of claims 1-5, 8-10, 13-15, and 19, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue and Han comprises a first electrode (ITO as an anode), a hole transport region (m-MTDATXA as hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue and Han as a dopant and Compound H1 of Oshiyama as a host, an electron transport region (BCP as hole blocking layer), and a second electrode (Al as a cathode).
Oshiyama does not exemplify a specific organic light-emitting apparatus comprising the organic light emitting device of Oshiyama as modified by Inoue and Han.
However, Oshiyama teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a plurality of pixels” in [165]-[166] and Fig. 1; “schematic diagram of pixels” in [175]-[177] and Fig. 3), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 3) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Inoue and Han by substituting the organic light-emitting device (“organic EL element” in Fig. 3) of the organic light-emitting apparatus of Oshiyama with the organic light-emitting device of Oshiyama as modified by Inoue and Han, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device of the organic light-emitting apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting apparatus.
The resultant apparatus comprises the organic light-emitting device of Oshiyama as modified by Inoue and Han; and a thin film transistor; wherein the thin film transistor comprises a source electrode and a drain electrode, and the first electrode of the organic-light emitting device is electrically coupled to at least one selected from the source electrode and the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-16, and 18-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1, hereafter Adamovich).
Regarding claim 17, the organometallic compound and the organic light emitting device of Oshiyama as modified by Inoue and Han read on all the limitations of claims 1-5, 8-10, 13-15, and 19, as outlined above.
The organic light-emitting device of Oshiyama as modified by Inoue and Han comprises a first electrode (ITO as an anode), a hole transport region (m-MTDATXA as hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue and Han as a dopant and Compound H1 of Oshiyama as a host, an electron transport region (BCP as hole blocking layer), and a second electrode (Al as a cathode).
Applicant claims a metal-assisted delayed fluorescent dopant; however, the instant specification does not provide detailed structural or compositional information to define what the metal-assisted delayed fluorescent dopant is required to be. Therefore, the examiner interprets the metal-assisted delayed fluorescent dopant to be a material which has both properties of 1) emitting delayed fluorescence and 2) assisting the other dopant (i.e. optically, electrically, and/or energetically).
The organometallic compound of Oshiyama as modified by Inoue and Han reads on the claim limitation above but fails to teach that the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Inoue acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([125]) discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Oshiyama as modified by Inoue and Han has identical structure as the Applicant’s Formula 1, as outlined above. Furthermore, the organometallic compound of Oshiyama as modified by Inoue and Han reads on all the features of Applicant’s specific embodiments described at least in paragraphs [082] and [087]-[119].
Therefore, the organometallic compound of Oshiyama as modified by Inoue and Han acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organometallic compound of Oshiyama as modified by Inoue and Han is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organometallic compound of Oshiyama as modified by Inoue and Han is a delayed fluorescent material as outlined above; therefore, the only limitation to read on claim 17 is to show that the compound of Oshiyama as modified by Inoue and Han assists the other dopant in the organic light-emitting device having an additional dopant which is different from the compound of Oshiyama as modified by Inoue and Han.
The organic light-emitting device of Oshiyama as modified by Inoue and Han does not have two dopants in the emission layer.
However, Oshiyama teaches that the emission layer of the organic light-emitting device can have a plurality of light emitting dopants ([186]-[187]).
Adamovich teaches that the emission layer of an organic light-emitting device comprises an assistant dopant (“first compound”), an emissive dopant (“second compound”), and a host ([015]).
Adamovich further teaches that the assistant dopant (“non-emissive dopant”) with a HOMO level between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the assistant dopant has LUMO level between the LUMO level of the host and the LUMO level of the emissive dopant ([025]). This improves charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer ([086]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Inoue and Han by incorporating an emissive dopant such that the HOMO level of the organometallic compound of Oshiyama as modified by Inoue and Han is between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the LUMO level of the organometallic compound is between the LUMO level of the host the LUMO level of the emissive dopant as taught by Adamovich.
The motivation of doing so would provide the organic light-emitting device with improved charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer, as taught by Adamovich
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, one of ordinary skill in the art would know to use the host materials and dopants as they were intended, which in this case is improving the charge interactions within the emissive layer, improving overall efficiency of the organic light emitting device based on the teaching of Adamovich. 
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (m-MTDATXA as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Inoue and Han as an assistant dopant, an emissive dopant, and CBP as a host, an electron transport region (BCP layer as a hole blocking layer), and a second electrode (Al as a cathode).
Therefore, the organometallic compound of Oshiyama as modified by Inoue, and Han assists the other dopant and acts as a metal-assisted delayed fluorescent dopant
Alternatively the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han, wherein the emission layer comprises a dopant that is different from the at least one organometallic compound (the compound of Oshiyama as modified by Inoue and Han), and the at least one of the organometallic compound acts as a metal-assisted delayed fluorescent dopant, meeting all the limitations of claim 17.

Claims 1-4, 8-10, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1, hereafter Sugino) in view of Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200).
Regarding claims 1-4, 8-10, 13-15, and 19, Sugino discloses an organometallic compound having a general formula structure (Formula (1) in [113]).

    PNG
    media_image5.png
    334
    670
    media_image5.png
    Greyscale
,
Wherein ring Am, An, Bm, and Bn can be benzene and pyrazole; Xm1 – Xm5 and Xn1 – Xn5 can be a carbon atom or a nitrogen atom; Arm and Arn can be an aromatic hydrocarbon ring having no symmetrical axis in a bond axis to the ring Bm or Bn; M can be Ir or Pt; m and n can be 0 to 3; m+n can be 2 or 3 ([114]-[119]).
Sugino exemplifies Formula B-4 as the ring Bn or Bm ([120]), wherein RB1, RB2, RB3 can be a phenyl group or an amino group ([122], [126]).
Sugino further exemplifies an organometallic compound (Compound 18) as shown below ([139]).

    PNG
    media_image6.png
    387
    792
    media_image6.png
    Greyscale

Sugino further discloses an organic light-emitting device (“Organic EL Element No. 2-23” in Table 2; [356]; [329]-[335]) comprising a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (Compound 18 as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino teaches the electron transport layer can have multilayer configuration to include a hole blocking layer ([165]; [143]).
Sugino further teaches that the organic light-emitting device of Sugino can be used to make an organic light-emitting apparatus ( “display device” in [273], [278], [297]-[298] and Fig 2; “diagram” in [297]-[298] and Fig. 4), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 4) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 4).
The compound of Sugino (Compound 18) does not have a substituent represented by Formula 2C. However, Sugino does teaches an amino group can be the substituent at RB1 of the Formula B-4 (ring Bn) of the Formula (1) of Sugino ([122], [126]).
Han teaches that an arylamine group has electron donating ability such that it provides an Ir-based complex with improved hole injection and transportation abilities (page 1194, column 2, last paragraph through page 1195, column 1, paragraph 1).
Han exemplifies a diphenylamine group (IrTZ1 and IrNPPya in Fig. 2) 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Sugino (Compound 18) by substituting a diphenylamine group at RB1 position, as taught by Sugino and Han.
The motivation of doing so would provide the organometallic compound with improved hole injection and transportation abilities, based on teaching of Han.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and an amino group are known substituents at RB1 of the Formula B-4 part of the Formula (1) of Sugino. The substitution of hydrogen with a diphenylamino group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula I of claim 1.

    PNG
    media_image7.png
    349
    771
    media_image7.png
    Greyscale
, 
Wherein M is a transition metal (iridium); L1 is Formula 2-2; n1 is 3; L2 is not selected; n2 is 0; the sum of n1 and n2 is 3; ring A1 is a C4-C60 carbocyclic group (phenyl); R4 is hydrogen; R1 and R2 are each substituted C6-C60 aryl group (dimethylphenyl and methylphenyl); R3 is Formula 2C; provided that when X1 in Formula 2-1 is N, R3 is not carbazole, and provided that in Formula 2-2, R3 is not carbazole; L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); a11 and b11 are 1; a4 is 4, meeting all the limitations of claim 1-4 and 8.
The modification of Compound 18 of Sugino also provides the organic light-emitting device of Sugino as modified by Han comprising a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al), wherein the hole transport region, the emission layer, and the electron transport region are an organic layer, and the emission layer comprises Compound OC-30 of Sugino which is a carbazole-containing compound, meeting all the limitations of claims 13-15 and 19.
The organometallic compound of Sugino as modified by Han, wherein L2 is not present because n2 is 0. Neither claim 1 nor claims 9-10 require n2 to be a non-zero number. That is, when n2 is selected 0, L2 is not present. The limitation of claims 9-10 met in the case that n2 is 0. Therefore, the compound of Sugino as modified by Han reads on all the limitations of claims 9-10.
Regarding claims 12 and 16, the organometallic compound and the organic light emitting device of Sugino as modified by Han reads on all the limitations of claims 1-4, 8-10, 13-15, and 19 as outlined above.
The organometallic compound of Sugino as modified by Han reads on the claim limitation above but fails to teach that the compound emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less (claim 12); and the compound acts as a phosphorescent dopant (claim 16).
It is reasonable to presume that the organometallic compound of Sugino as modified by Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a phosphorescent dopant.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([124]) discloses that the organometallic compound represented by Formula 1 may emit blue light having an emission wavelength of about 440 nm to about 495 nm.
The instant specification ([125]) further discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The instant specification exemplifies an organic light-emitting device (“Example 1” and “Example 2” in Table 2 of page 94-95) comprising the compound represented by Applicant’s Formula 1 (Compound 6 in Example 1 and Compound 8 in Example 2) emits blue light having an emission wavelength of 453 and 455 nm, respectively. 
The organometallic compound of Sugino as modified by Han has identical structure as Applicant’s Formula 1 and share identical backbone structure (homoleptic Ir complex coordinated by triphenylpyrazole ligand) as Applicant’s Compound 6 or 8.
Therefore, the organometallic compound of Sugino as modified by Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less, meeting all the limitation of claim 12.
Furthermore, the instant specification ([139], [141], [258]) discloses that the organometallic compound of the invention represented by Applicant’s Formula 1 and used in the emission layer of an organic light emitting device acts as a phosphorescent dopant.
The organometallic complex of Sugino as modified by Han has identical structure as the organometallic complex represented by Formula 1 and Applicant’s preferred example of Compound 1 ([120]).
Sugino also teaches that the organometallic compounds of the disclosure of Sugino is a phosphorescent material of an organic light emitting device ([024]-[031]; [068]-[069]). The organometallic compound of Sugino as modified by Han is used as a dopant of an organic light emitting device, as outlined above.
Therefore, the organic light emitting device of Sugino as modified by Han, wherein the organometallic compound of Sugino as modified by Han acts as a phosphorescent dopant, meeting all the limitation of claim 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organometallic compound of Sugino as modified by Han is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 20, the organometallic compound and the organic light emitting device of Sugino as modified by Han reads on all the limitations of claims 1-4, 8-10, 12-16, and 19, as outlined above.
The organic light-emitting device of Sugino as modified by Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino does not exemplify a specific organic light-emitting apparatus comprising the organic light emitting device of Sugino as modified by Han.
However, Sugino does teach that the organic light-emitting device of Sugino can be used to make an organic light-emitting apparatus ( “display device” in [273], [278], [297]-[298] and Fig 2; “diagram” in [297]-[298] and Fig. 4), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 4) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Sugino as modified by Han by substituting the organic light-emitting device (“organic EL element” in Fig. 4) of the organic light-emitting apparatus of Sugino with the organic light-emitting device of Sugino as modified by Han, as taught by Sugino.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device of the organic light-emitting apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting apparatus.
The resultant apparatus comprises the organic light-emitting device of Sugino as modified by Han; and a thin film transistor; wherein the thin film transistor comprises a source electrode and a drain electrode, and the first electrode of the organic-light emitting device is electrically coupled to at least one selected from the source electrode and the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-4, 8-10, 12-16, and 19-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1).
Regarding claim 17, the organometallic compound and the organic light-emitting device of Sugino as modified by Han reads on all the limitations of claims 1-4, 8-10, 12-16, and 19-20, as outlined above.
The organic light-emitting device of Sugino as modified by Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Applicant claims a metal-assisted delayed fluorescent dopant; however, the instant specification does not provide details such as structural or compositional information to define what the metal-assisted delayed fluorescent dopant is. Therefore, the examiner interprets the metal-assisted delayed fluorescent dopant to be a material which has both properties of 1) emitting delayed fluorescence and 2) assisting the other dopant (i.e. optically, electrically, and/or energetically).
The organometallic compound of Sugino as modified by Han reads on the claim limitation above but fails to teach that the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the organometallic compound of Sugino as modified by Han acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([125]) discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Sugino as modified by Han has identical structure as Applicant’s Formula 1 and has similar structure as Applicant’s Compound 7.
Therefore, the organometallic compound of Sugino as modified by Han acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organometallic compound of Sugino as modified by Han is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organometallic compound of Sugino as modified by Han is a delayed fluorescent material as outlined above; therefore, the only limitation to read on claim 17 is to show that the compound of Sugino as modified by Han assists the other dopant in the organic light-emitting device having an additional dopant which is different from the compound of Sugino as modified by Han.
The organic light-emitting device of Sugino as modified by Han does not have two dopants in the emission layer.
However, Sugino teaches that the emission layer of the organic light-emitting device can have a plurality of light emitting dopants ([148]-[149]).
Adamovich teaches that the emission layer of an organic light-emitting device comprises an assistant dopant (“first compound”), an emissive dopant (“second compound”), and a host ([015]).
Adamovich further teaches that the assistant dopant (“non-emissive dopant”) with a HOMO level between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the assistant dopant has LUMO level between the LUMO level of the host and the LUMO level of the emissive dopant ([025]). This improves charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer ([086]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Sugino as modified by Han by incorporating an emissive dopant such that the HOMO level of the organometallic compound of Sugino as modified by Han is between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the LUMO level of the organometallic compound is between the LUMO level of the host the LUMO level of the emissive dopant as taught by Adamovich.
The motivation of doing so would provide the organic light-emitting device with improved charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer, as taught by Adamovich
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, one of ordinary skill in the art would know to use the host materials and dopants as they were intended, which in this case is improving the charge interactions within the emissive layer, improving overall efficiency of the organic light emitting device based on the teaching of Adamovich. 
The resultant device comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Sugino as modified by Han as an assistant dopant, an emissive dopant, and a host (OC-30), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Therefore, the organometallic compound of Sugino as modified by Han assists the other dopant and acts as a metal-assisted delayed fluorescent dopant.
Alternatively the organic light-emitting device of Sugino as modified by Han, wherein the emission layer comprises a dopant that is different from the at least one organometallic compound (the compound of Sugino as modified by Han), and the at least one of the organometallic compound acts as a metal-assisted delayed fluorescent dopant, meeting all the limitations of claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-4, 8-10, 12-16, and 19-20 above, and further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claim 18, the organometallic compound and the organic light-emitting device of Sugino as modified by Han reads on all the limitations of claims 1-4, 8-10, 12-16, and 19-20, as outlined above.
The organic light-emitting device of Sugino as modified by Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino does not disclose a specific organic light emitting device wherein the organometallic compound of Sugino as modified by Han is a hole blocking layer material; however, Sugino teaches that the electron transport layer can have multilayer configuration to include a hole blocking layer ([165]; [143]).
Seo teaches that a mixed layer between two neighboring organic layers of an organic electronic device (“organic light-emitting device”) contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Sugino as modified by Han by incorporating a mixed layer between the emission layer and the electron transport layer, as taught by Seo. 
The motivation of doing so would provide the organic light emitting device with lowered energy barrier and improved carrier injection, based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the organic light-emitting device of Sugino as modified by Han and Seo comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), a mixed layer comprising the organometallic compound of Sugino as modified by Han and BCP, an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
The mixed layer of the device is equated with a hole blocking layer because Sugino teaches the device structure wherein the hole blocking layer is disposed between the emission layer and the electron transport layer ([165]; [143]).
Thus, the organic light emitting device of Sugino as modified by Han and Seo is equated with a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Han as a dopant and OC-30 as a host), an electron transport region comprising a hole blocking layer comprising the organometallic compound of Sugino as modified by Han and BCP, an electron transport layer (BCP), an electron injection layer (LiF), and a second electrode (cathode, Al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786